Exhibit 10.2 Amended Employment Agreement of George Sharp


Amended Service Agreement




This Amended Service Agreement is intended to modify that certain “Service
Agreement” dated October 5, 2009, between Hunt Global Resources Inc., George T.
Sharp and Crown Financial LLC.


Whereas the parties wish to add to and/or modify certain terms contained in the
Service Agreement with additional and/or modified terms that are to be effective
beginning January 1, 2012 and continuing through December 31, 2012, the Parties
hereby agree to the following:


·
Mr. Sharp agrees to accept the responsibility and additional duties of Chairman
of the Board.

·
Mr. Sharp agrees to reduce his monthly compensation by $15,000.00 per month for
the duration of his contract.

·
Crown Financial LLC agrees to accept the responsibility of providing all
benefits to Mr. Sharp, such as; family health insurance, disability, life
insurance and other executive benefits, not to be paid by Hunt Global Resources,
Inc.



Hunt Global Resources will pay the following on behalf of Mr. Sharp and Crown
Financial LLC during the term of the contract for business purposes:


Business Travel:
Travel (with spouse when extended past three-days).



Business Expenses:
All travel entertainment, cell phone, home office, etc.



Automobile(s)
Continuation of lease on one automobile with a purchase option at the end of the
lease term, plus a $1,000.00 purchase option on the company vehicle he is using
now, including insurance for both.



Contract Termination Fee:
Beginning January 1, 2013 and continuing for twelve consecutive months through
December 31, 2013, Mr. Sharp shall receive $35,000.00 per month, as a contract
termination fee.



Final Issuance of Warrants:
Warrants that failed to be issued in 2011 to be issued, as approved by the Board
of Directors in February 2012.



Signed this 7th day of February, 2012 and effective as of January 1, 2012.




/s/ George T. Sharp
George T. Sharp




Agreed by: Hunt Global Resources, Inc. Board of Directors

 
/s/ Jewel S. Hunt, Director
/s/ Michael P. Horne

Jewel S. Hunt, Director
Michael P. Horne







/s/ Lisa A. Hunt
Lisa A. Hunt, Director



 
 

--------------------------------------------------------------------------------

 
 